Citation Nr: 1612923	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-42 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a higher initial rating for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), rated 30 percent disabling.  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Ft. Harrison, Montana, Regional Office (RO), assigning an initial 10 percent disability rating for an acquired psychiatric disorder, to include PTSD, which was increased prior to appellate review to 30 percent in an October 2009 RO decision.  

The prior June 2013 remand found that the issue of entitlement to a TDIU rating was raised by the Veteran's statements and the September 2010 statement of private psychotherapist L.A.L., rending the claim part-and-parcel of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his PTSD is more disabling than currently contemplated by his 30 percent rating. 

First, the record indicates that the Veteran has been receiving ongoing private treatment from a Dr. L.A.L. and professional counselor D.M., given that the clinicians submitted June 2013 letters stating they had been treating the Veteran for past year, respectively, which were contained in records received from Social Security Administration (SSA) following the June 2013 remand.  While the RO/Appeals Management Center (AMC) attempted to obtain these outstanding private treatment records, which resulted in a September 2013 summary report and notation of ongoing treatment from D.M., another attempt should be made as these updated records could help to elucidate the Veteran's overall disability picture, and could corroborate the statements regarding the severity of the Veteran's disability contained in the June 2013 and September 2013 letters.  

Next, the Veteran was last evaluated by VA for compensation purposes in October 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, during this examination the examiner noted mild to moderate symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, such as forgetting names, directions or recent events, flashbacks, nightmares and hypervigilance.  These symptoms appear to contrast greatly with the letters described above, which note more severe symptoms such as the Veteran living in isolation with the inability to get along with his neighbors, major anger issues and hostility, intrusive thoughts, feelings of hopelessness, suicidal tendencies, and psychomotor retardation.  However, as stated above, VA currently does not currently have the accompanying private treatment records.  The Veteran also indicated at the examination that he continued to see D.M. in outpatient counseling on a weekly basis, as well as a Dr. S.N. of the VAMC, although records only were obtained through December 2012.  Therefore, upon remand, after attempts to obtain these outstanding treatment records, the Veteran should be afforded a new examination that considers the June and September 2013 letters, along with any updated treatment records, to attempt to reconcile these differing accounts of symptoms, in order to determine the current nature and severity of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and associated them with the claims file.

2.  With appropriate authorization, attempt to obtain any outstanding, updated private treatment records, specifically including those from Dr. L.A.L. psychotherapist, and professional counselor D.M. of Full Spectrum Psychotherapy.

3.  Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD. The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, as they may relate to his ability to function in a work setting and to perform work tasks. 

The examiner should reconcile the symptoms of record with the symptoms or diagnoses found on examination to the extent possible including:

The June and September 2013 letters from L.A.L. and D.M. noting the Veteran displayed symptoms such as living in isolation and the inability to get along with his neighbors, major anger issues and hostility, intrusive thoughts, feelings of hopelessness, suicidal tendencies, and psychomotor retardation.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




